Title: To Thomas Jefferson from David Bailie Warden, 21 December 1807
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Sir,
                            
                            21, December, 1807.
                        
                        I have the honor of transmitting to you, by the request of Mr. Persoon, his Synopsis
                                Plantarum, in two volumes, accompanied with a letter; and am, Sir, with great respect, 
                  Your most obedient and
                            very humble Servt
                        
                            D. B. Warden.
                            
                        
                    